Case 13-42665        Doc 45     Filed 12/31/18     Entered 12/31/18 17:03:57          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 42665
         Barbara E Hewitt

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/31/2013.

         2) The plan was confirmed on 01/14/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/04/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/26/2017.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $42,498.10.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-42665          Doc 45       Filed 12/31/18    Entered 12/31/18 17:03:57                 Desc         Page 2
                                                     of 4



 Receipts:

         Total paid by or on behalf of the debtor                $31,300.00
         Less amount refunded to debtor                             $281.52

 NET RECEIPTS:                                                                                      $31,018.48


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $3,500.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                         $1,215.62
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $4,715.62

 Attorney fees paid and disclosed by debtor:                       $0.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim        Principal      Int.
 Name                                  Class    Scheduled      Asserted         Allowed         Paid         Paid
 Altair OH XIII LLC                 Unsecured           0.00      1,204.53         1,204.53      1,204.53      63.09
 Altair OH XIII LLC                 Unsecured         926.00      3,244.65         3,244.65      3,244.65     169.94
 Bank Of America                    Unsecured      3,394.00            NA               NA            0.00       0.00
 Bank Of America                    Unsecured      2,634.00            NA               NA            0.00       0.00
 Bank Of America                    Unsecured           0.00           NA               NA            0.00       0.00
 Bank Of America                    Unsecured           0.00           NA               NA            0.00       0.00
 Bank Of America, N.A.              Unsecured           0.00           NA               NA            0.00       0.00
 Bank Of America, N.A.              Unsecured           0.00           NA               NA            0.00       0.00
 Barclays Bank Delaware             Unsecured           0.00           NA               NA            0.00       0.00
 Becket & Lee                       Unsecured         389.00        208.32           208.32        208.32      10.95
 Becket & Lee                       Unsecured      4,260.00       4,369.58         4,369.58      4,369.58     228.91
 BMO Harris Bank NA                 Unsecured           0.00    19,341.58        19,341.58            0.00       0.00
 Cap1/bstby                         Unsecured           0.00           NA               NA            0.00       0.00
 Cap1/carsn                         Unsecured           0.00           NA               NA            0.00       0.00
 Capital 1 Bank                     Unsecured           0.00           NA               NA            0.00       0.00
 Capital One Bank                   Unsecured         830.00      1,003.81         1,003.81      1,003.81      52.81
 Chase                              Unsecured         325.00           NA               NA            0.00       0.00
 Chase                              Unsecured           0.00           NA               NA            0.00       0.00
 Chase Bank                         Unsecured           0.00           NA               NA            0.00       0.00
 Chase Bank                         Unsecured      3,181.00            NA               NA            0.00       0.00
 Chase Mht Bk                       Unsecured           0.00           NA               NA            0.00       0.00
 Chase Mht Bk                       Unsecured           0.00           NA               NA            0.00       0.00
 Comenity Bank/carsons              Unsecured           0.00           NA               NA            0.00       0.00
 Comenity Bank/clark                Unsecured           0.00           NA               NA            0.00       0.00
 Comenity Bank/HSN                  Unsecured           0.00           NA               NA            0.00       0.00
 Comenity Bank/Lnbryant             Unsecured           0.00           NA               NA            0.00       0.00
 Comenity Bank/New York & Company   Unsecured           0.00           NA               NA            0.00       0.00
 Comenity/Avenue                    Unsecured           0.00           NA               NA            0.00       0.00
 Discover Bank                      Unsecured         803.00        950.55           950.55        950.55      49.79
 Discover Financial Services        Unsecured           0.00           NA               NA            0.00       0.00
 Fst Usa Bk B/Chase                 Unsecured           0.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-42665            Doc 45          Filed 12/31/18    Entered 12/31/18 17:03:57             Desc         Page 3
                                                          of 4



 Scheduled Creditors:
 Creditor                                              Claim         Claim         Claim       Principal      Int.
 Name                                       Class    Scheduled      Asserted      Allowed        Paid         Paid
 GECRB/Gap                               Unsecured           0.00           NA           NA            0.00       0.00
 GECRB/Home Shopping                     Unsecured           0.00           NA           NA            0.00       0.00
 GECRB/Home Shopping                     Unsecured           0.00           NA           NA            0.00       0.00
 GECRB/JC Penny                          Unsecured           0.00           NA           NA            0.00       0.00
 GECRB/JC Penny                          Unsecured           0.00           NA           NA            0.00       0.00
 Gecrb/Lord & Tay                        Unsecured           0.00           NA           NA            0.00       0.00
 Gecrb/Lowes                             Unsecured           0.00           NA           NA            0.00       0.00
 Gecrb/tjx Cos                           Unsecured           0.00           NA           NA            0.00       0.00
 Gecrb/Tydc                              Unsecured         904.00           NA           NA            0.00       0.00
 Gecrb/Walmart                           Unsecured           0.00           NA           NA            0.00       0.00
 Gecrb/Whitehall                         Unsecured           0.00           NA           NA            0.00       0.00
 Gecrb/Whitehall                         Unsecured           0.00           NA           NA            0.00       0.00
 Goodyr/cbna                             Unsecured           0.00           NA           NA            0.00       0.00
 Hsbc Bank                               Unsecured           0.00           NA           NA            0.00       0.00
 Hsbc/sony                               Unsecured           0.00           NA           NA            0.00       0.00
 Hsbc/wicks                              Unsecured           0.00           NA           NA            0.00       0.00
 JB Robinson Jewelers                    Unsecured           0.00           NA           NA            0.00       0.00
 Lane Bryant/WFNNB                       Unsecured           0.00           NA           NA            0.00       0.00
 Lb Retail / Lane Bryant / Wfnnb         Unsecured           0.00           NA           NA            0.00       0.00
 Mitsubishi Motors Credit Of America     Unsecured           0.00    10,512.88     10,512.88        989.42     167.23
 Mmca/c1                                 Unsecured           0.00           NA           NA            0.00       0.00
 Ntb/cbsd                                Unsecured           0.00           NA           NA            0.00       0.00
 Ntb/cbsd                                Unsecured           0.00           NA           NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured           0.00      1,103.14     1,103.14      1,103.14      53.12
 Portfolio Recovery Associates           Unsecured           0.00        359.36       359.36        359.36      18.88
 Portfolio Recovery Associates           Unsecured      3,586.00       3,594.71     3,594.71      3,594.71     188.34
 Portfolio Recovery Associates           Unsecured         585.00        771.22       771.22        771.22      40.42
 Quantum3 Group LLC as agent for         Unsecured      3,146.00       3,568.50     3,568.50      3,568.50     186.98
 RBS Citizens NA                         Unsecured      2,539.00       2,737.16     2,737.16      2,614.10     143.39
 Resurgent Capital Services              Unsecured      1,190.00         900.00       900.00        900.00      47.12
 Rnb-fields3/Macy's                      Unsecured           0.00           NA           NA            0.00       0.00
 Sams Club / GEMB                        Unsecured           0.00           NA           NA            0.00       0.00
 Sears/Cbna                              Unsecured           0.00           NA           NA            0.00       0.00
 Toyota Motor Credit Corporation         Unsecured           0.00           NA           NA            0.00       0.00
 Unvl/citi                               Unsecured      3,072.00            NA           NA            0.00       0.00
 Victoria's Secret                       Unsecured           0.00           NA           NA            0.00       0.00
 World Financial Network National Bank   Unsecured           0.00           NA           NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-42665        Doc 45      Filed 12/31/18     Entered 12/31/18 17:03:57             Desc      Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $53,869.99         $24,881.89           $1,420.97


 Disbursements:

         Expenses of Administration                             $4,715.62
         Disbursements to Creditors                            $26,302.86

 TOTAL DISBURSEMENTS :                                                                     $31,018.48


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
